 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarvard Coated Products Co., Division of Colonial Tanning Com-pany, Inc., Subsidiary of Allied Kid CompanyandUnited ShoeWorkers of America,AFL-CIOHarvard Coated Products Co., Division of Colonial Tanning Com-pany, Inc., Subsidiary of Allied Kid CompanyandUnited ShoeWorkers of America, AFL-CIO, Petitioner.Cases Nos. 1-CA-4683,1-CA-4731, and 1-RC-7985.December 17,1965DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn June 17,1965, Trial Examiner Eugene E. Dixon issued his Deci-sionin the above-entitled proceedings, finding that the Respondent hadengaged in certain unfair labor practices alleged in the complaint andrecommending that it cease and desist therefrom and take certainaffirmative action.The Trial Examiner further found that the Re-spondent did not engage in certain other unfair labor practices allegedin the complaint. In addition, the Trial Examiner found that theRespondent had engaged in objectionable conduct prior to the electionheld in Case No. 1-RC-7985, and recommended that the said electionbe set aside,all as setforth in the attached Trial Examiner's Decision.The Respondent filed exceptions to those portions of the Trial Exam-iner'sDecision in which violations of the Act and objectionable con-duct were found and a brief in support thereof. The General Counselfiled a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel[Members Brown, Jenkins, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the Trial Examiner's findings, con-clusions,and recommendations as modified herein.We agree with the Trial Examiner that Respondent violated Section8(a) (1) of the Act by Plant Superintendent Scourtas' threat toemployee Kochilaris that, if the Union came in, the Company wouldlose an important customer, and by a similar statement to employeeLeRoy with a promise of a supervisory position to LeRoy conditionedupon the Union's loss of the election.'However, in the circumstancesof this case, including the prompt action taken by Respondent's offi-1Although the matter is not free from doubt,we believe the evidence to be insufficientto support a finding that the bonus of July 28,1964, was designed to influence the em-ployees in violation of Section8(a) (1) of the Act.156 NLRB No. 4.A HARVARD COATED PRODUCTS CO.163dais in agreeing to an election upon receiving the Union's request forrecognition and a copy of its representation petition,the absence ofunfair labor practices thereafter,and the fact that Scourtas engagedin the prior conduct described above after having been directed by Gen-eralManager Corwin not to talk about the Union in the plant, we donot regard Scourtas'conduct, for which, of course,Respondent mustbe held responsible under Section 8(a) (1) of the Act, as sufficient towarrant a finding of bad faith on Respondent's part in seeking toresolve the Union's representation claim by an election."Accordingly,we will dismiss that portion of the complaint which alleges that Re-spondent has violated Section 8(a) (5) of the Act.We find, however,that the unlawful conduct attributable toRespondent interfered with the election in Case No.'1-RC-7985 andwarrants setting aside that election and the direction of a new one.We shall so order.[The Board adopted the Trial Examiner'sRecommended Orderwith the following modifications:(1)Delete paragraphs 1(a) and2(a) and reletter the subsequent paragraphs consecutively;and (2)delete the first indented paragraph of the Appendix3including theappropriate unit.][The Board dismissed the complaint insofar as it alleges violations ofthe Act not found herein.][The Board set aside the election in Case No. 1-RC-7985.][Text of Direction of Second Election omitted from publication.]2Hammond&Irving,Incorporated,154 NLRB 1071.3 The telephone number for Region 1, appearing at the bottom of the Appendix attachedto the Trial Examiner'sDecision,is amended to read: Telephone No. 223-3358.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, was heard before Trial Exam-iner Eugene E. Dixon at Newburyport, Massachusetts, on January 25 and 26, 1965,pursuant to due notice, with all parties represented by counsel.The consolidatedcomplaint 1 issued on November 18, 1964, by the Regional Director for Region 1,Boston,Massachusetts, on behalf of the General Counsel of the National LaborRelations Board, herein called the General Counsel and the Board (based uponcharges filed July 27, 1964, in Case No. 1-CA-4683 and on September 9, 1964, inCase No. 1-CA-4731), alleged that Harvard Coated Products Co., Division ofColonial Tanning Company, Inc., Subsidiary of Allied Kid Company, herein calledthe Respondent, had engaged in unfair labor practices proscribed by Section 8 (a) (1)and (5) of the Act. The substance of the allegations was that Respondent hadinterfered with, restrained, and coerced its employees in the exercise of rights guar-'Besides the unfair labor practice matters, a hearing was ordered on the question ofwhether or not Respondent had interfered with the freedom of choice of the employees ata representationelection conducted by the Board on August 12, 1964, in Case No.1-RC-7985.217-919-66-vol. 156-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDanteed by Section 7 of theAct byvarious specified conduct and had refused to bar-gain with the Union as the representative of a majority of Respondent's employees inan appropriate unit.In its duly filed answer Respondent denied any violation of the Act.The case was efficiently and competently tried and excellent briefs were filed byRespondent and the General Counsel.Upon the entire record, and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSAt all times material herein Respondent has been a division of Colonial TanningCompany, Inc., a corporation duly organized under and existing by virtue of the lawsof the Commonwealth of Massachusetts and has maintained its principal office andplace of business at Newburyport, Massachusetts, where it has been continuouslyengaged in the fabrication, lamination, and coating of .textiles for footwear and thesale and distribution- of such products. In the course and conduct of its businessoperations Respondent annually purchases, transfers, and has delivered to its New-buryport plant sponge rubber, textiles, and other goods and materials valued in excessfrom States of the United States other than the Commonwealth of Massachusetts.Respondent also, in the course and conduct of its business operations, manufactures,sells,and distributes at its Newburyport plant, fabricated, laminated, and coatedtextiles valued in excess of $50,000 which are shipped from said plant directly to Statesof the United States other than the Commonwealth of Massachusetts. Respondent isan employer engaged in commerce within the meaning of Section 2(6) and (7) oftheAct.II.THE LABOR ORGANIZATIONUnited Shoe Workers of America, AFL-CIO, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe General Counsel's EvidenceOn July 28, 1964, Respondent received the following letter from the Union:This is to advise that a majority of your production and maintenance employ-ees have signed union authorization cards with the United Shoe Workers ofAmerica, AFL-CIO.In view of the above, we request a meeting for the purpose of negotiating aunion contract covering wages, hours and working conditions.Will you please advise as to the date, place and time that would be convenientto carry out the above-stated purpose and request.Co-incident with this request, we have today filed with the National LaborRelations Board a petition requesting that agency to conduct a secret ballotelection.2As of this time there were 60 production and maintenance employees on Respond-ent's rolls who, excluding office clerical employees, professional employees, guards,and all supervisors as defined in the Act, I find constituted an appropriate bargainingunit within the meaning of Section 9(b) of the Act.Also as of this time the Unionhad obtained 35 authorizations from employees in the unit designating the Union astheir collective-bargaining agent.These authorizations had been obtained on variousdates ranging from April 29 to July 24, 1964.On the afternoon that Respondent received the above letter, just before the end ofthe workday, General Manager Murray Corwin called all of the employees together,at which time they were given bonus checks, together with a copy of the followingletter on an Allied Kid Company letterhead:To THE EMPLOYEES OF HARVARDCOATED PRODUCT CO.July 24, 1964It has been an established practice of Allied Kid Company to pay a bonusto its employees at the end of the fiscal year, June 30, whenever profits warrant it.2 The Company also received a copy of the R petition from the Board on July 28. HARVARD COATED PRODUCTS CO.165The enclosed bonus payment is in recognition of your contribution to theCompany's success.We thank you for your cooperation.(S) Julian E. AgoosJULIAN E. AGOOSPresident.In addition to meeting with the employees on July 28, Corwin also visited that daythe Daily News office (a Newburyport newspaper) for the purpose of informing thenewspaper that the next Allied Kid Corporation directors' meeting would be heldin Newburyport.3At this time Corwin also discussed in general the matters coveredin an article on the Harvard Coated Products Co., which appeared in the paper thefollowing day.That article reads in part:Since acquiring the Newburyport plant, there has been a general wage increaseand establishment of a company-paid medical plan.4More jobs-the local company has already improved some of its machinery andhas purchased new equipment for increased production.Future plans call forthe Newburyport plant to perform work for some of Allied's other divisions ifcosts are kept in line with similar work now performed at other locations .5In his visit to the newspaper Corwin specifically discussed the bonus, the general wageincrease, the paid medical plan, and also the possible expansion of the plant contingenton keeping costs in line.Walter C. Melvin, a former employee of Respondent who had been made fore-man of the takeoff room during the first week in June 1964, testified about a con-versation with Plant Superintendent Frank Scourtas on the day that the board of direc-tors' meeting was held as follows:Yes, and (he) took me for a little walk around the grounds outside the shippingroom, etc.He talked a little bit about well, he's the first one that gave me theinformation that the Company wasn't going to fight the election, that they weregoing to have the election without the company lawyer fighting it, but he toldme not to tell anybody, which I didn't.He also said that the Company's goingto expand and put a lot of new machines in and they're going to use the otherfactory, but they have to beat the Union first, and he said to me, he said, "I knowthat you know that anybody that voted for the Union or would vote for the Unionor had signed cards because I knew that you was active in it ... I know thatyou are active in the Union, and you know who signed the cards," and I says,3The practice of the parent company was to rotate its stockholders meetings at the sitesof its various plants, emphasizing New England in the summertime.4Respondent had granted several benefits to the employees in the spring of 1964, asreflected in this communication to the employees by letter on April 10, 1964:After consultation with the officers of Allied Kid Company and their full approval,we have decided to put Into effect the following employees'benefits:1.Effective May 1, 1964, we havearrangedwith the Massachusetts BlueCross-Blue Shield to provide for all employees-entirely at the Company'sexpense-certain hospital and surgical benefits.The full details of these bene-fitswill be explained to you in the printed forms which the Blue Cross will pro-vide.Basically,however, the plan calls for full payment of all hospital expensesplusmost surgical costs in a semi-private room at a hospital chosen by theemployee.The above benefits apply only to the employee ; if In addition, you wantprotection for your family-including all children under 19-this can be ob-tained at a cost of $10.48 per month to be paid by you.H. Effective the week ending April 18, 1964 and payable in the check youreceive on April 24, 1964,the pay of all hourly employees will be increased7¢ per hour.III.All employees with the Company one year will receive a paid vacationof one week;employees with five years or more service will receive two weeks.(Employment with the former Harvard Coated Products Co., Inc. will beIncluded.)The Company officials take this opportunity to thank you for your loyalty andcooperation.The Newburyport plant was acquired by Allied Kid on January 1,1964, and as statedin the article elsewhere was being"operated as a division of the Colonial Tanning Com-pany which is a subsidiary of the parent Allied Kid Company." 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Yes, I know they got a more of a majority," and he also says that, "I want youforemen," he says, "We're going to put a lot of new machinery in here andwe're going to give raises," and then he asked me if my men were gettingmachine operator's pay, I said no, they weren't.And he said, "After the elec-tion if everything goes all right remind me that they all get a raise." I neversaid a word to the men of ... he wanted me to see what I could do about havingit not get in ... he says, "We can't get the Union in. See if you can talk. Youknow it by the signed cards.You know everybody's for the Union.You knoweverybody's signed cards.You know everybody's for the Union."On cross-examinationMelvin admitted that in an interview with Respondent'scounsel on August 20, 1964, he had told him that he had not "interfered with theUnion in any way" and also that Scourtas had given him and the other foremen "spe-cific instructions" not to interfere with union activities in any way.6Notwithstandingthese instructions, according to his testimony, a couple of days before the union elec-tion he told one man to vote against the Union or he would lose his job because ofhis junior status.The man's name, Melvin believed, was Robert Hartnett.Melvintestified that he never told anyone about this remark to Hartnett, including the unionor Board representatives.Notwithstanding his testimony that Scourtas had toldhim not to interfere with the Union, he furthermaintainedthat Scourtas "also toldhim to" do so.Robert J. Woodbury, another witness called by the General Counsel, testified that2 days before the election, on an occasion when he was not feeling well, Scourtasapproached him and recommended some medicine.At this time Scourtas also told,him that Respondent "was considering expansion of the plant but it all dependedupon the outcome of this week." On cross-examination, when asked if any companyrepresentative had "made any promises" to him or "threatened" him in any way, heanswered, "no."Peter Kochilaris, another ex-employee called by the General Counsel, also testifiedabout a conversation with Scourtas a day or two before the election as follows:Well, he asked me how my leg was, you know, and I told him it was gettingmuch better, and he started to tell me that things were getting a little bit tooexpensive in the factory, that it was costing them a lot of money to combinematerial there, and if the Union would get in it would cost them a lot moremoney to combine material.They can have their stuffsentout and have itcombined cheaper than what Harvard Coated could do it . . . he said in timeprobably Clemtex would pull out and have it done another place ... he said if theUnion got in it would cost a lot more money to combine them.On cross-examination Kochilaris testified:Well,Mr. Scourtas said that at the moment it was costing him a lot of moneyto combine material, and if the Union got in it would cost them much more.Then in time Clemtex would pull out. They wouldn't have it done in that fac-tory ... he said it cost him less money to have material combined in other placesother than Harvard. It cost them less to have material combined other places.If he sent it out it would be cheaper for him to have it combined than doing ithimself.Robert Edward LeRoy, a current employee called by the General Counsel, testifiedabout three conversations he had with Scourtas.The first one was 3 or 4 months'.before the election.It took place at the timeclock where Scourtas spoke of theproposed expansion of the plant and told LeRoy that he "would become a foremanprovided that the Union did not get in." The second conversation took place 2 daysbefore the election in Scourtas' office.Once again he talked about the expansion ofthe plant and the promotion of LeRoy to foreman "if the Union didn't get in."Healso said "that certain benefits such as Bluecross-Blueshield would be eliminated andthat Clemtex Manufacturing Company would pull out if the Union was to get in."The third conversation took place the next day as follows:At that particular time Frank wanted to transfer me into the shipping room, andhe wanted me to learn the job, learn the materials and what not, and learn itwell, because he said that he and the Company or the Company had intentionsof expanding the shipping room.Now, he based this on the shipping room.6Not only did he admit telling Respondent's counsel this, he also testified to the truthof the admission. HARVARD COATED PRODUCTS CO.167He said that there would possibly be two shipping rooms.What he meant bythat I don't really know, and once again he brought up the foreman's positionreferring to me and this again based if the Union did not get in.On cross-examination when asked what Scourtas had said on the occasion of thefirst conversation, LeRoy testified:Well, he mentioned as before expansion, and that they would bring in newmachines into the old building what is referred to as the old building, and thatalso a foreman's position was in mind for myself, and that it would take placein approximately 2 to 4 months after this conversation.When asked if anything further was said at that time, he answered, "No, sir."Respondent's EvidenceGeneral Manager Corwin's testimony was as follows: He had been the top execu-.tive in charge of the Company under its former owner. In 1963, the Union had alsotried to organize the plant. In a Board-conducted election which had been held onJuly 27, 1963, the Union failed to gain a majority.This was not a consent electionand the Company was represented by counsel at this time.Sometime prior to the current election, no date being specified, Corwin had seena union pamphlet which contained the following paragraphs:There is onlyoneway to get rid of the WORRY OF LOW WAGES and that isto JOIN THE UNION.Many of your fellow workers know this and have sent in their authorizationcards.In fact, we already have the legal number to have an election; however,this time we want to be sure of winning and we are not going to seek an electionuntil we are positively sure we will win.On the same day or the day after receiving the Union's request for recognitionand the copy of the representation petition, he and Plant Superintendent Scourtaswent to Boston and conferred with Julian Agoos, president of Allied Kid.At thistime Respondent was not represented by counsel. The three of them then went to theBoard office and conferred with Board Agent Harris.As they were "without counsel"Harris explained to them about the consent-election procedure and asked whether theywould want a hearing on the matter.They agreed to a consent election and Harrisimmediately contacted the Union and set a preelection conference for August 4, withthe election being set at that time for August 12.Harris also told them that they"didn't have to do anything else until the pre-election hearing." 7As for why the announcement of the bonus was made to the employees on July 28,Corwin testified:Well, we had planned to distribute them with their paychecks on July 24, Friday,but there wasn't enough time to get both the payroll checks ready and the bonuschecks ready, and naturally the payroll checks had to be done first, and then thebonus checks, the bonus checks weren't ready. I believe they worked on themover the weekend and the bonus checks were ready for distribution on Monday,but I wasn't there Monday afternoon so it had to be done on Tuesday. That wasthe next day.On cross-examination Corwin admitted that one of the reasons Respondent did notreply to the Union's request for recognition was because of its having filed the rep-resentation petition.Both on direct and cross-examination Corwin repeatedly pro-fessed a good-faith doubt regarding the majority.He further testified that he hadno actual knowledge of the Union's status regarding majority and took no steps todetermine it.When it was suggested to him "that there was not too much thoughtgiven by (him) or anybody else as to whether or not the Union in fact had a majorityof the employees, but that the motivating factor for (his) course of action was toeither dispose of this as soon as (he) could through a consent election in view of thefact that the petition had been filed," he replied, "Well, I wouldn't quite put it thatway."Corwin also admitted on cross-examination that supervisors would report to himon various employees' union sympathies, some ,being for and some being against7 In connection with an objection on the part of the General Counsel to Harris' allegedcomments, Respondent stated that the testimony was "offered to show (a) course ofaction taken by this Respondent who was acting as a layman without counsel and whowas advised to go to Mr.Harris to get advice." 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union.He placed no stock in these reports-"none whatsoever."He furthertestified that he instructed his supervisors not to bring these reports in to him.In explaining the reason why he doubted the Union's majority status, he testified:The basis of my opinion was this, that I year previously under the old ownerswages were considerably lower, there was no Bluecross-Blueshield, they had nobonus-well, I don't know.Well, the bonus came later, but I knew about it,and various other things that we had done for the employees.sCorwin further testified on cross-examination that he was not informed by theparent company of its bonus system until the second week of July.Then "it cameup in a telephone conversation from Mr. Agoos."Agoos gave the formula for com-puting the bonus over the telephone and said that he would confirm it by letter. Cor-win did not inform the employees immediately about the coming bonus because he"wanted the bonus payment to be a complete surprise."He also testified that he haddiscussed with Scourtas "the method of passing out the bonuses."On the day thatthey were passed out, he told Scourtas that "this is the day that the bonuses would bepassed out."Corwin also testified that he believed that after 3 months of campaigning, theUnion had enough signatures to petition for an election but that they did not havea majority. In this connection he testified that Union Organizers DiPietro and Mag-nun, in a visit to his office on July 24, had told him that "they had enough signaturesto file a petition for a vote." In fact they claimed that they had already filed thepetition but the record shows it was not filed until the 27th.Allied Kid President Agoos testified that he made the appointment with BoardAgent Harris "to discuss the procedure, the mechanics of dealing with the matter.Itwas just for my information."He also testified that he had had experience withthis type of matter "in Wilmington many years ago" but that he "had not beenpersonally involved ... in the arrangement with the NLRB."At the Board office, Harris told them that the election date could be decided onmutually between the Union and the Company. Agoos explained:And this is pretty much what I had come to find out about, . . . I wanted to knowwhether it would happen in a short time or a long time, and I felt leaving theoffice that it would be a short time off, and that's really why I went over to seehim.On direct examination Scourtas corroborated Corwin's testimony that DiPietroin the July 24 meeting at the plant had stated that the Union had enough cards to filean R petition.He also testified that Corwin had told him "not to talk about union in the plantand to advise all foremen and supervisors in the plant not to talk about union."Accordingly, in early June, he "advised all (the) foremen not to engage themselvesin anyunionactivity at all or talk about the Union at all." 9Scourtas denied in his testimony all of the 8 (1) statements attributed to him bythe General Counsel's evidence.He admitted that the union campaign was a "fairlycommon topic in the plant."Nevertheless he denied talking to any of the employeesat any time during the campaign about the Union. Indeed, his testimony was, whenemployees came to tell him "certain things about the Union," he would refuse to talkto them,tellingthem he could not engage in any conversations about the Union.Scourtas admitted in his testimony that he did talk to the employees regardingplant expansion.This was when they would ask him for raises or better jobs.Hewould then tell them that if they improved their work they might get a chance at thebetter jobs "that were going to be available."He also testified that the Clemtex workhad started in June.At thistimeRespondent was experimenting on its orders "try-ing to get the quality up and the production out for them" while maintaining costs.Having had complaints from Clemtex that Respondent's work was poor and that itwas not getting the production out, he discussed these things with numerous employ-ees, stressingthe need for improvement in order to hold the Clemtex work.8In addition to the wage increase and other benefits announced by Respondent onApril 10, 1964, for the first time in Corwin's 15 years with the Company, to his knowledge,a holiday falling on Saturday was paid for. This involved May 30, Memorial Day,which was announced to the employees by a letter dated May 15, 1964.8 On cross-examination he testified that this occurred late in June at a general pur-pose meetingof supervisors.He brought the subject of the Union up at this time be-cause "some of the fellows were telling (him) that the union men were going down totheir homes . . . for them to sign cards." HARVARD COATED PRODUCTS CO.169As for promising LeRoy a promotion, Scourtas testified as follows: LeRoy wascontinually after him to get a better job. Scourtas told him that he could not do any-thing for him until he proved himself. If he proved his capabilities and improvedhiswork and absenteeism and his tardiness, Scourtas could do something for himlater.10At one point LeRoy demanded a raise saying that he would have to leaveif he could not get it. Scourtas told him that he could not give him a raise becausehis record was not clean and that the only was he could do something for him wasfor him to improve.. Thereafter, for the first 2 weeks in September, LeRoy's recordwas perfect.On this basis Respondent granted him a raise.Scourtas testified that there was no foreman in the shipping room; that the workthere was handled by three people under a leadman known as the shipper; and thatthe shipping department was directly under Scourtas' own supervision.He admittedtalking toWoodbury about training him for work in the shipping department butdenied coupling his remarks with any comments about the Union.The General Counsel's Rebuttal TestimonyIn rebuttal for the General Counsel, Union Official Marty Magnun (a member ofthe Chemical Workers Union currently employed by the Industrial Union Departmentof the AFL-CIO and assigned to assist the Shoe Workers in their organizing effortinNewburyport) testified that it was he who brought up the question of the unioncards.This was after he and DiPietro had been discussing the reinstatement of adischarged employee, one Clark.That meeting had broken up and DiPietro had leftthe plant but Magnun had stayed on to make further effort in Clark's behalf.Atthis time Magnun had threatened to file a charge regarding Clark and had added"that there was no question in (his) mind that the Shoe Workers Union would comeright in behind (him) and ... file a petition; because they had more than a majority."Resolutions and Conclusions8(a)(1)Notwithstanding that Scourtas'instructed the foremen, including Melvin, that theywere not to interfere with or talk about the union activities of the employees in anymanner, I feel that the protestations of his own neutrality were so extreme as to raiseabout the Union at any time during the campaign is belied by his explanation of whyhe ordered the foremen to abstain from any such discussion with the employees.He did so, he claimed, because of reports he had received from "some of the fellows"about being solicited at their homes to sign union cards.Normally supervisorsconsiderable skepticism about them. His denial of talking to any of the employeesare not the targets of such solicitation and it would appear that his information camedirectly from the employees themselves.Furthermore, his explanation does not jibewith other of his or Respondent's testimony.Elsewhere it appears that his order tothe foremen in this connection was the result of a directive from Corwin.Moreover,he testified that at no time did he and Corwin ever discuss the Union except in anoffhand manner like "I see the union organizers are outside again today," or somesuch innocuous and passing remark. I do not believe this testimony.Accordingly, I am inclined to and do credit the foregoing testimony of Woodbury,LeRoy,11 and Kochilaris as against Scourtas' denials.This resolution is consistent10Respondent introduced from its records evidence covering about 3 months of LeRoy'semployment at this time,showing considerable tardiness and absenteeism.In this con-nection, Scourtas admitted that there were others besides LeRoy who had tardinessrecords.211 credit LeRoy as pertains to the second and third conversations he had withScourtas.His testimony on cross-examination leads me tobelieve thatnothing wasmentioned to him about the Union in the first conversation concerning a promotion tothe shipping department.This does not preclude the Union's having been mentioned inthat connection in the later conversations.Respondent maintains that the evidence showsthat LeRoy was not the kind of an employee who would have been considered for promo-tion.Possibly ; but his shortcomings were duplicated by other employees.And thefact that a 2-week period of rectitude on his part served to wipe out his bad record andbe grounds for a wage increase to him would indicate some kind of special status forhim.Also it would seem that if Respondent had been anticipating an overall expansionin the plant,itwould be reflected in the workload of the shipping room. Such being thecase, a logical place to put a supervisor would be in the shipping room thus relieving theplant superintendent of direct supervision of that department. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Scourtas' remarks (undenied) to Melvin about the plant expansion being condi-tioned upon defeating the union effort.12Of the foregoing evidence I find only the following to have been coercive within themeaning of Section 8 (a) (1) of the Act: 13 (1) Scourtas' remarks to Kochilaris thatif the Union got in, it would cost more to combine materials and in time, for thatreason, Clemtex would "pull out"; (2) Scourtas' remarks to LeRoy 2 days beforethe election that if the Union got in, employee benefits would be eliminated and theClemtex work would be lost; and (3) Scourtas' further remarks the following day con-ditioning a promotion of LeRoy to foreman on the Union's defeat in the comingelection.In addition to the foregoing, I find that by granting the bonus to the employees onJuly 28, Respondent further violated Section 8(a)(1) of the Act.14N.L.R.B. v.Exchange Parts Company,375 U.S. 405;Tinley Park Dairy Co., d/b/a Country LaneFood Store,142 NLRB 683, 694. I am convinced by the circumstances of the bonusgrant, particularly its timing, that it was put into effect for the purpose of influencingthe employees in the then pending election.Moreover, I make this finding notwith-standing that it would appear that the bonus had been decided on prior to receipt ofthe request for recognition and the representation petition.As I view the evidence, thisiswhat happened: When Corwin was informed by the union officials on July 24 thatthe Union was about to file an R petition, he immediately called Allied Kid PresidentAgoos in Boston with the information. In an effort to beat the filing of the petitionand to influence the employees in their union support, Agoos instructed Corwin toannounce the grant of a bonus to the employees giving him the formula over thetelephone (as testified by Corwin) and saying he would confirm it by letter.158(a)(5)The Respondent's defense to the refusal-to-bargain charge is based upon two con-tentions: (1)When the demand for recognition was made, Respondent entertaineda good-faith doubt that a majority of the employees had designated the Union as theirbargaining agent; and (2) if the Union had a majority at this time, the signatures hadbeen obtained through misrepresentation which vitiated the authorizations.The Validity of the AuthorizationsAlthough there was some insubstantial evidence regarding talk of an election inconnection with the solicitation of authorization cards, there was no specific evidencethat a direct misrepresentation was made in this connection. Moreover, the cardswere unequivocal in their import, saying simply that "I hereby authorize the UnitedShoeworkers of America, AFL-CIO to representme incollective bargaining with myemployer." In these circumstances I find the authorizations here to have been validdesignations of the Union as the collective-bargaining agent of those who had signedthem.Winn-Dixie Stores, Inc., and Winn-Dixie Louisville, Inc.,143 NLRB 848.The Good-Faith Doubt of MajorityIn theJoy Silk Mills, Inc.,case,16 the Board stated:We have previously held that an employer may in good faith insist on a Boardelection as proof of the Union's majority but that it "unlawfully refuses to bar-gain if its insistence on such an election is motivated, not by anybona fidedoubt as to the union's majority, but rather by a rejection of the collective bar-12This is the only part of Melvin's testimony upon which I rely.Melvin had beendischarged by Respondent apparently in derogation of his seniority.Besidessome in-consistenciesin his testimony, the conflicting orders he claims Scourtas had given himregarding interference with the union activity of the employees seems inherently incredible.13Woodbury's testimony that Respondent "was considering expansion of the plant butit all depended upon the outcome of this week," is too equivocal and subject to diverseinterpretations to find it to have been a promise of work expansion conditioned upondefeat of the Union.14Although this action was not alleged. In the complaintas anunfair labor practice,since it was fully litigated, I make this finding.isNo such letter was produced in evidence but it is interesting to note that the letterto the employees from Allied Kid announcing the bonus is dated July 24.The failure toproduce the confirming letter undercuts Corwin's testimony that he learned about thebonus in the second week of July.is 85 NLRB 1263, 1264, enfd. 185 F. 2d 732 (C.A.D.C.), cert. denied 341 U.S. 914. HARVARD COATED PRODUCTS CO.171gaining principle or by a desire to gain time within which to undermine theunion." In cases of this type the question of whether an employer is acting ingood or bad faith at the time of the refusal is, of course, one which of necessitymust be determined in the light of all relevant facts in the case, including [all]unlawful conduct of the employer, the sequence of events, and the time lapsebetween the refusal and the unlawful conduct.It seems to me that whatever evidence there is in this record which might otherwisesupport Respondent's claim of good faith,17 it is effectively nullified by Scourtas'8(a)(1) actions and by the granting of the bonus on July 28. In my opinion thisconduct clearly demonstrates Respondent's "rejection. of the collective bargainingprinciple" and in the context of the circumstances here makes it liable under Sec-tion 8(a)(5) for its failure to honor the Union's request for recognition.Joy Silk'Mills, Inc., supra; Bernel Foam Products Co., Inc.,146 NLRB 1277.The Objections to the ElectionIt is clear from the foregoing that there is sufficient merit in the Charging Party'sobjections to the election so that the election should be set aside. I so recommend.However, in view of my finding of a refusal to bargain under Section 8(a) (5) and myRecommended Order in that connection, I do not recommend that a new election beheld.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON.COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent violated Section 8(a)(1) and (5) of the Act, Iwill recommend that Respondent cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.It has been found that Respondent refused to bargain with the Union which rep-resented a majority of the employees-in an appropriate unit.Accordingly, I shallrecommend that, upon request, Respondent be ordered to bargain with the Unionas the exclusive representative of the employees in the appropriate unit.In view of the foregoing findings of fact, and upon the entire record in this case,Imake the following:.CONCLUSIONS OF LAW1.At all times material herein, the Union has been a labor organization withinthe meaning of Section 2(5) of the Act.2.At all times material herein, Respondent has been engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.3.All production and maintenance employees of Respondent employed at itsNewburyport plant, exclusive of office clerical employees, professional employees,guards, and all supervisors as defined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent has engaged in unfair laborpractices proscribed by Section 8 (a) (1) of the Act.5.By refusing to bargain with the Union from July 28, 1964, as the representa-tive of the employees in the above unit, Respondent has engaged in and is engagingin unfair labor practices proscribed by Sections 8(a) (5) and (1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the case and the foregoing findings of fact and conclusionsof law, and pursuant to Section 10(c) of the National Labor Relations Act, as17 In this connection I credit Union Organizer Magnun's testimony that he told Corwinon July 24 that the Union "had more than a majority" at that time. The record showsthat this was the fact and I do not see why Magnun would have downgraded the Union'sstrength when the usual approach would be to do just the opposite under any circumstances. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended, I recommend that Respondent,Harvard Coated Products Co., Division ofColonial Tanning Company,Inc., subsidiaryof AlliedKid Company,Newburyport,Massachusetts,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargainwith UnitedShoeWorkers ofAmerica, AFL-CIO, asthe exclusive representative of its employees in the appropriate unit, with respect to.ratesof pay,wages, hours,of employment,and other terms and conditions ofemployment.(b)Threatening its employees with economic reprisals or promising them eco-nomic benefits for the purposes of influencing their union activities or sympathies.(c) In any like or related manner interfering with, restraining,or coercing itsemployees in the exercise of their right to self-organization,to form,join, or assistthe above-named Union or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activi-ties for the purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities,except to the extent that such right is affectedby the provisions of Section 8(a)(3) of the Act, as amended.2.Take the following affirmative action,which I find will effectuate the policies ofthe Act:(a)Upon request,bargain collectively with United Shoe Workers of America,AFL-CIO,as the exclusive representative of all its production and maintenanceemployees,excluding all office clerical employees,professional employees,guards,and supervisors as definedin the Act,with respect to rates of pay, wages,hours ofemployment,or other conditions of employment,and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its plant in Newburyport,Massachusetts,copies of the attached noticemarked"Appendix."18Copies of said notice,to be furnished by the Regional Direc-tor for Region 1, shall, after being duly signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betakenby theRespondent to insure that such notices are not altered,defaced,or cov-ered by any other material.(c)Notifythe Regional Director for Region 1, in writing,within 20 days fromthe date of receipt of this Decision,what steps the Respondent has taken to complyherewith.19>e In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." .")In the event that this Recommended Order is adopted by the Board,this provisionshallbemodified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL bargain,upon request,withUnited Shoe Workers of America,AFL-CIO,as the exclusive representative of all the employees in the bargainingunit described below with respect to rates of pay, wages, hours of employment,or other terms and conditions of employment,and, if an understanding isreached, embody it in a signed agreement.All of our production and maintenance employees,excluding all officeclerical employees,professional employees,guards, and all supervisors asdefined in the NationalLaborRelations Act, as amended.WE WILL NOTthreaten employees with economic reprisals or promise themeconomic benefits for ' the purpose of influencing their union activities orsympathies. IRONWORKERS LOCAL NO. 155173WE WILL NOT in any like or related manner interfere with, restrain,or coerceour employees in the exercise of their right to self-organization,to form, join,or assist United Shoe Workers of America, AFL-CIO, or any other labor orga-nization,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection,or to refrain from any or all such activi-ties, except to the extent that such right may be affected by the provisions ofSection(a) (3) of the Act,as amended.HARVARD COATED PRODUCTS Co., DIVISION OF COLONIAL TANNINGCOMPANY,INC., SUBSIDIARY OF ALLIED KID COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, Boston FiveCents Savings Bank Building, 24 School Street,Boston,Massachusetts,TelephoneNo. 523-8100.Iron Workers Local No.155, International Association of Bridge,Structural and Ornamental Iron Workers,AFL-CIOandVal-ley Foundry&Machine Works,Inc. and District Lodge 87,International Association of Machinists and Aerospace Work-ers, AFL-CIO.Cases Nos. 20-CD-154 and 20-CD-171.Decem-ber 17, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelationsAct, as amended, following the filing of charges in Case No.20-CD-154, on November 4, 1964, by Valley Foundry & MachineWorks, Inc., herein called Valley Foundry or the Employer. There-after,charges in Case No. 20-CD-171 were filed by the Employer onJune 25, 1965, and subsequently amended on September 2 and 23,1965.The charges as amended allege that Iron Workers Local No.155, International Association of Bridge, Structural and OrnamentalIron Workers, AFL-CIO, herein called the Iron Workers, and Car-pentersLocal Union No. 701, International Association of Carpentersand Joiners of America, AFL-CIO,' violated Section 8 (b) (4) (i) and(ii) (D) of the Act.On September 3, 1965, the Acting RegionalDirector for Region 20 issued a notice of hearing, whichwas lateramended on September 22 and October 8, 1965. The hearing was heldin Fresno,California, before Hearing Officer JohnB. Salazaron Octo-'On October 28, 1965, after the hearing herein,the Regional Director for Region 20,approved an Informal settlement agreement signed by Carpenters Local 701 and ValleyFoundry.Accordingly,this leaves for consideration a dispute which concerns IronWorkers Local No. 155 alone.However,the evidence adduced at the hearing which In-volves the Carpenters is hereinafter set forth in order to present a more complete pictureof the dispute before us.156 NLRB No. 26.